Appeal by defendant from two judgments of the County Court, Nassau County (Harrington, J.), both rendered May 6,1982, convicting him of peijury in the first degree, grand larceny in the second degree and forgery in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Defendant’s motion to withdraw his guilty pleas was properly denied without a hearing (see, People v Frederick, 45 NY2d 520). The sentences imposed were not excessive. Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.